Citation Nr: 1545320	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-16 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for kidney stones, to include as due to exposure to herbicides.

2.  Entitlement to service connection for abdominal pain, to include as due to exposure to herbicides.

3.  Entitlement to service connection for urine color changes, to include as due to exposure to herbicides.

4.  Entitlement to service connection for a bladder disorder, to include as due to exposure to herbicides.

5.  Entitlement to service connection for skin rash, to include as due to exposure to herbicides.

6.  Entitlement to service connection for foot discoloration, to include as due to exposure to herbicides.

7.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides or as secondary to service-connected coronary artery disease.   

8.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1969.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In addition to denying the service connection claims now on appeal, the RO granted service connection for coronary artery disease and assigned an initial 10 percent rating, effective from July 16, 2011.

A video conference hearing was held in September 2014.  A transcript of the hearing testimony is associated with the electronic claims folder.

The issues of entitlement to service connection for skin rash, foot discoloration and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while serving in the Republic of Vietnam.

2.  A kidney disorder, to include calculi (stones), did not manifest in service, and kidney stones did not manifest within the one year presumptive period.  A history of kidney stones was diagnosed in 2009, many years after separation from service. 

3.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record, that the Veteran has a disorder manifested by kidney stones which is causally related to, or aggravated by, active service, to include as being due to exposure to herbicides.  

4.  Abdominal pain, to include variously-diagnosed related findings such as diverticulosis and gastroesophageal reflux disease (GERD), are not among the disabilities for which presumptive service connection for herbicide exposure is warranted.

5.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has abdominal disorder that is related to active duty, to include exposure to herbicides.

6.  Hematuria did not manifest in service, and was first diagnosed in 2010, many years after separation from service.  This condition has been shown to be related to kidney stones, which is not service connected.  

7.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record, that the Veteran has a disorder manifested by urine color changes, to include hematuria, which is causally related to, or aggravated by, active service, to include as being due to exposure to herbicides.

8.  Complaints of frequent urination was first documented in 2007, many years after separation from service.

9.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record, that the Veteran has a bladder disorder which is causally related to, or aggravated by, active service, to include as being due to exposure to herbicides.

10.  For the period from July 16, 2011, to October 7, 2014, the preponderance of the evidence shows that the Veteran's service-connected coronary artery disease was characterized by estimated workload greater than 7 metabolic equivalents (METs) but not greater than 10 METs resulting in fatigue; evidence of estimated workload greater than 5METs but not greater than 7 METs, or of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray was not shown.  

11.  For the period from October 8, 2014, the preponderance of the evidence shows that the Veteran's service-connected coronary artery disease is characterized by estimated workload greater than 5 METs but not greater than 7 METs resulting in fatigue and dizziness; evidence of documented coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs or left ventricular dysfunction with an ejection fraction of 30 to 50 percent is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for kidney stones, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for abdominal pain, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for urine color changes, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for a bladder disorder, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  For the initial rating period from July 16, 2011, through October 7, 2014, the criteria for the assignment of an initial rating in excess of 10 percent for the service-connected coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 (2015). 

6.  For the period from October 8, 2014, the criteria for the assignment of a staged rating of 30 percent, but no higher, for the service-connected coronary artery disease has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided for the claims for service connection was provided in August 2012.  The appeal of the rating for coronary artery disease arises from the Veteran's disagreement with the initial evaluation following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  

The duty to assist has also been met.  VA has obtained VA and private medical records; assisted the Veteran in obtaining evidence; and considered of reports medical examinations for the heart disability submitted by the Veteran's private physician.  The examinations are adequate as they provide all information necessary to rate the disabilities at issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran was not afforded an examination for the claimed kidney stones, skin rash, abdominal pain, urine color changes, bladder disorder, and foot discoloration.  The record does not include any competent evidence of any of these claimed disorders in service or of a possible association between the currently diagnosed conditions and service.  Thus, examinations are not necessary to decide those claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At his September 2014 hearing, the Veteran indicated that he was going to submit private medical records (to include upcoming echogram and stress testing) concerning treatment for his heart.  The record was held open for 60 days to allow the Veteran and his representative the opportunity to submit any additional evidence; however, no records after been submitted.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

Laws and Regulations/Factual Background/Analysis

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Kidney stones (calculi of the kidney) is listed as a chronic disease.  Skin rash, abdominal pain, urine color changes, bladder disorder (not calculi of the bladder) and foot discoloration (not other organic diseases of the nervous system) are not listed as chronic diseases.

The Veteran served in Vietnam during the Vietnam era.  A veteran who, during active service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for several disorders (kidney stones, skin rash, abdominal pain, urine color changes, bladder problems and foot discoloration) - all to include as due to exposure to herbicides in service.  

The Veteran's service treatment records are devoid of references relating to, complaints of, or treatment for kidney stones, skin rash, abdominal pain, urine color changes, and bladder and foot-related problems.  On July 1966 and May 1969 Reports of Medical History, the Veteran answered "no" to whether he had or ever had skin diseases; stomach, liver or intestinal trouble; or kidney stone or blood in urine.  He did, in July 1966 and May 1969, provide a history of foot trouble.  Physical examination conducted in both July 1966 to May 1969 was normal with regard to the claimed disabilities; no pertinent defects, diagnoses or significant interval history was noted.  

The post service medical evidence of record includes private and VA treatment records.  

Kidney Stones

The Veteran provided testimony before the undersigned in September 2014.  He reported having kidney stones for the last 20 to 30 years, and that he suffered from them twice a year, when he passes them.  He added when his kidney stones are active he observed that his urine was a brown-shaded color.  He reported having kidney stones while serving in Vietnam, where he was instructed to drink lots of water to help pass the stones.  He denied having them before his military service.  He reported this continuing since that time.  As above noted, the service treatment records make no mention of the Veteran having had kidney stones.  

A private medical record dated in August 2007 includes a finding of chronic kidney disease.  

A June 2009 private medical record includes diagnoses of abdominal pain and tenderness, constipation, GERD and history of kidney stones.  

An April 2010 private renal ultrasound report shows that the Veteran presented with hematuria.  No renal obstruction was found.  The findings included a small incidental calcific density on the lower pole right kidney and prominent prostate.  

A July 2011 private ultrasound report included a finding of possible tiny right kidney lower pole stone.  No hydronephrosis was present.  

A November 2011 private computed tomography (CT) report shows that the Veteran complained of left flank pain for three weeks.  He also provided a history of renal stones.  The provided diagnoses were nonobstructing calcification within the left kidney, no evidence of left-sided hydronephrosis and colonic diverticulosis without evidence of diverticulitis.  

A November 2012 private urology examination report notes that the Veteran provided a long history of kidney stones, together with groin discomfort for about one year.  The Veteran reported passing one to two stones per year.  A history of some reflux disease was also provided.  Examination revealed no abdominal tenderness.  No hernias were present.  Some mild obstructive uropathy was noted, described as being mild to moderate at most.  A diagnosis could not be provided, due to unclear etiology.

A June 2013 private hospital discharge summary shows the Veteran was seen for complaints of right flank pain and hematuria.  CT testing showed findings of no renal calculi or hydronephrosis.  Findings to account for the Veteran's symptoms were not present.  

The evidence reflects that calculi of the kidney did not manifest in service, and kidney calculi (stones) did not manifest within the one year presumptive period.  A history of kidney stones was reported in June 2009, and in November 2011 and September 2012 kidney stones were diagnosed.  However, there is no competent evidence that the Veteran's problem with kidney stones is related to service.  Again, there was no evidence of kidney stones or related complaints in service.  Moreover, there is no competent credible evidence of record that that the kidney stones disorder was causally related to active service, or to either exposure to Agent Orange.  The only evidence concerning a connection to service is the Veteran's own statements.  The etiology of kidney stones is a complex medical question, outside the realm of common knowledge.  Thus, the Veteran's assertions in this regard are not competent evidence.  Kahana, 24 Vet. App. at 428; Jandreau, 429 F.3d at 1372.

A history of kidney stones was diagnosed in 2009; many years after the Veteran's separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

While the Veteran has essentially claimed to have had problems with kidney stones both in service and on a continuous basis after his separation, as noted kidney stone problems were first reported many years following his service separation.  The Board acknowledges that the Veteran is competent to report being instructed while in the military to drink lots of water to assist him in passing kidney stones.  However, the Board finds this history is not credible (and thus not probative) in light of the fact that the May 1969 Report of Medical History completed by the Veteran shows that he answered "no" to ever having kidney stones.  Also, while continuity of symptomatology, rather than continuity of treatment is the focus, medical records pertaining to the Veteran's kidneys do not demonstrate such continuity of symptomatology.  There is no competent, credible evidence of continuity of symptomatology since service.

As the Veteran's kidney stones did not manifest during service or within one year of separation and there is no showing of continuous kidney stone symptoms following his discharge, the presumption of service connection based on a chronic disease may not be applied to this claim.  38 C.F.R. §§ 3.307; 3.309(a).

The preponderance of the evidence is against the claim; service connection for kidney stones is not warranted.  Gilbert, 1 Vet. App. at 54  

Abdominal Pain

Concerning his claimed abdominal pain, the Veteran noted at his September 2014 hearing that it could be caused by acid reflux.  He added while in Vietnam he often experienced diarrhea.  

A May 2005 private operative report shows that the Veteran was afforded a colonoscopy.  Indications were noted to be gastrointestinal bleed, abdominal pain and history of diverticulosis.  Diverticulosis was diagnosed.  Otherwise, except for small internal hemorrhoids, normal findings were reported.  

The evidence includes post service medical records showing complaints of abdominal pain in 2005, at which time diverticulosis was diagnosed.  In 2007, a private esophagram report showed that there was no hiatal hernia, GERD, structures, ulcerations or masses.  The diagnosis was unremarkable esophagram.  An August 2007 private medical record includes a diagnosis of abdominal pain, resolved.  A June 2009 private medical record includes diagnoses of abdominal pain and tenderness, constipation, GERD and history of kidney stones.  In June 2009, a private X-ray report showed that abdominal examination was unremarkable.  A July 2009 private medical record shows that the Veteran was afforded a colonoscopy.  Indications were noted to be recurrent abdominal pain, constipation and history of colonic polyps.  The supplied diagnoses were diverticulosis and multiple colonic polyps, status post removal.  A January 2012 private barium swallow esophagram report showed that the Veteran was tested due to esophageal "GERD" and dyspepsia.  A diagnosis of small hiatal hernia without reflux was provided.  No masses, strictures or ulcerations were thought to be present.  

Mindful of the reported complaints recited above, concerning symptoms of abdominal pain together with corresponding diagnoses, there is no competent evidence that any pertinent diagnosis supplied after his service separation is related to service.  There was no evidence of abdominal problems or related complaints in service.  This is so, even acknowledging that the Veteran has claimed to have suffered often from diarrhea while in Vietnam.  The Board notes the Veteran made no mention of this as part of a Report of medical History he completed at his May 1969 service separation.  Moreover, there is no competent credible evidence of record that that the complaints of abdominal pain accompanied by the included diagnoses following the Veteran's service separation was causally related to active service, or to either exposure to Agent Orange.  The only evidence concerning a connection to service is the Veteran's own statements.  The etiology of an abdominal disorder is a complex medical question, outside the realm of common knowledge.  Thus, the Veteran's assertions in this regard are not competent evidence.  Kahana, 24 Vet. App. at 428; Jandreau, 429 F.3d at 1372.

Diverticulosis was diagnosed in 2005; many years after the Veteran's 1969 separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson, 230 F.3d at 1330. 

The preponderance of the evidence is against the claim; service connection for abdominal pain is not warranted.  Gilbert, 1 Vet. App. at 54.

Urine Color Changes

The Veteran testified in September 2014 that his claimed urine color changes were likely due to his kidney stones.  

An April 2010 private renal ultrasound report shows that the Veteran presented with hematuria.  No renal obstruction was found.  The findings included a small incidental calcific density on the lower pole right kidney and prominent prostate.  

A March 2011 VA medical record notes that urine testing had shown a trace amount of blood.

A November 2012 private urology examination report notes that the Veteran provided a long history of kidney stones, together with groin discomfort for about one year.  He also reported a small amount of microscopic blood in his urine for a number of years.  

The evidence noted above includes post service medical records showing several diagnoses of hematuria.  An April 2012 VA primary care outpatient treatment note includes a diagnosis of hematuria.  It was noted that an urologist had previously related this to most likely being due to kidney stones.  this was noted to be most likely due to kidney stones.  There is, however, no competent evidence that any diagnosis supplied concerning complaints of urine color changes occurring after the Veteran's service separation is related to service.  There was no evidence of urine color changes, to include hematuria, or related complaints in service.  Moreover, there is no competent credible evidence of record that the post service findings of hematuria were causally related to active service, or to either exposure to Agent Orange.  While one medical professional seemed to attribute this to kidney stones, as found, service connection for kidney stones has not been found to be warranted.  The only evidence concerning a connection to service is the Veteran's own statements.  The etiology of a urine disorder is a complex medical question, outside the realm of common knowledge.  Thus, the Veteran's assertions in this regard are not competent evidence.  Kahana, 24 Vet. App. at 428; Jandreau, 429 F.3d at 1372.

Hematuria was diagnosed in 2010; many years after the Veteran's 1969 separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson, 230 F.3d 1330 (Fed. Cir. 2000). 

The preponderance of the evidence is against the claim; service connection for urine color changes is not warranted.  Gilbert, 1 Vet. App. at 54.

Bladder Disorder

The Veteran testified at his September 2014 hearing that his claimed bladder disorder, which he noted caused him to frequently urinate, was caused by his enlarged prostate pressing on his bladder.  In a January 2015 rating decision. the RO denied service connection for hypertrophy of the prostate.  Thus, there is no basis here for granting service connection for bladder problems on a secondary basis.  

The evidence includes a July 2007 private medical record showing findings of frequent urination, hematuria and prostatitis.  A November 2012 private urology examination report included a finding of some mild obstructive uropathy, described as being mild to moderate at most.  A diagnosis could not be provided, due to unclear etiology.

There is no competent evidence that any diagnosis supplied concerning bladder-related complaints, i.e., frequent urination or uropathy, occurring after the Veteran's service separation is related to service.  There was no evidence of bladder problems or related complaints in service.  Moreover, there is no competent credible evidence of record that the post service findings of frequent urination and uropathy were causally related to active service, or to either exposure to Agent Orange.  The only evidence concerning a connection to service is the Veteran's own statements.  The etiology of a bladder disorder is a complex medical question, outside the realm of common knowledge.  Thus, the Veteran's assertions in this regard are not competent evidence.  Kahana, 24 Vet. App. at 428; Jandreau, 429 F.3d at 1372.

Complaints of frequent urination were first reported in 2007, many years after the Veteran's 1969 separation from service.  Uropathy was not diagnosed until 2012, and the examiner was unable to provide an etiology.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson, 230 F.3d at 1330. 

The preponderance of the evidence is against the claim; service connection for a bladder disorder is not warranted.  Gilbert, 1 Vet. App. at 54.

Initial Increased Rating

The Veteran contends that his service-connected heart disability is more severe than currently rated. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as here, a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Throughout the course of the appeal, the Veteran's service-connected coronary artery disease has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under this, a 10 percent rating is assigned when the coronary artery disease results in a workload of greater than 7 METs, but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  A higher 30 percent rating is assigned when the coronary artery disease results in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A rating of 60 percent is assigned when a veteran had more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2015). 

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

A July 2010 private cardiology consultation report shows that the Veteran was seen in the emergency room for complaints which included belching sensation with gas pain and very vague short-lived anterior chest discomfort.  The examiner found that the Veteran probably was experiencing hiatal hernia discomfort with reflux esophagitis.  

A March 2011 VA addendum note shows that cardiac monitoring, echocardiogram testing and serial cardiac enzymes were all negative.  Chest pain complaints were suspected to be likely attributable to esophagitis.  

A January 2012 private arterial peripheral with exercise report shows that the Veteran was seen for complaints of left foot color changes, cold and numbness.  Exercise study was normal at one minute.  No evidence of flow-limiting deep arterial stenosis was found.  

A VA Ischemic Heart Disease Disability Benefits Questionnaire (DBQ), signed in December 2012, and completed by a private physician, shows that diagnoses pertaining to ischemic heart disease included coronary artery disease.  Continuous medication was noted to be required for treatment of this disorder.  The Veteran did not have congestive heart failure (CHF).  The physician also noted the Veteran had not experienced any episodes of acute CHF in the past year.  June 2011 diagnostic exercising testing reportedly showed the Veteran was able to perform 13.4 METs during the testing.  The Veteran's current METs level was estimated to be greater than 7 METs but not greater than 10 METS, resulting in fatigue.  This was based on responses supplied by the Veteran, and not upon exercise METs testing.  A left ventricular ejective fraction of 55% was noted to have been recorded in June 2010.  It was not reported whether either cardiac hypertrophy or dilation was present.

At his September 2014 hearing, the Veteran informed the undersigned that his heart symptoms were about the same as they were two years earlier.  He added he needed to rest and catch his breath after doing activities such as raking leaves and mowing the lawn.  The Veteran added he was light-headed when he got out of bed in the morning.  He mentioned he was retired but was working part time, about 16 to 24 hours a week.  

A private echocardiogram report, dated October 8, 2014, shows that testing was ordered as a result of complaints of shortness of breath, and status post stenting and status post pulmonary embolization.  The supplied diagnoses included normal left ventricular cavity size with normal ventricular systolic function and estimated left ventricular ejection fraction of 60 percent, and borderline dilation of the aortic root.  

A private exercise stress test report, dated October 20, 2014, includes findings of resting surface electrocardiogram demonstrating normal sinus rhythm at 78 beats per minute.  This was described as being within normal limits.

Another VA Ischemic Heart Disease DBQ form, signed October 28, 2014, and completed by same physician who completed the form in December 2012, shows that diagnoses pertaining to ischemic heart disease included coronary artery disease.  Continuous medication was noted to be required for treatment of this disorder.  The Veteran did not have CHF.  The physician did not report that the Veteran had not experienced any episodes of acute CHF in the past year.  Diagnostic exercising testing reportedly took place on December 10, 2013.  The Veteran's current METs level was estimated to be greater than 5 METs but not greater than 7 METS, resulting in fatigue and dizziness.  These findings were based on responses supplied by the Veteran, and not upon exercise METs testing.  A left ventricular ejective fraction of 55% was noted to have been recorded in June 2010; these were the same results reported on the DBQ form signed in December 2012.  It was not reported whether either cardiac hypertrophy or dilation was present.  The examiner noted that the Veteran could do sedentary work.  

After considering all of the evidence of record, the Board finds that the Veteran's coronary artery disease did not warrant a rating in excess of 10 percent at any time from July 16, 2011, to October 7, 2014.  The Board also finds that from October 8, 2014, a disability rating of 30 percent, but no more, is for assignment.  

In this regard, between July 16, 2011, through October 7, 2014, the medical evidence of record fails to demonstrate that the criteria set out in 38 C.F.R. § 4.104 (Diagnostic Code 7005), and necessary for the assignment of a 30 percent (or higher) rating, had been met.  Review of the evidence of record during this time, to particularly include the findings set out as part of the VA DBQ report signed in December 2012, wherein the examiner reported estimated METS of more than 7 and less than ten (the Veteran was unable to do a stress test), shows that the criteria for the next higher 30 percent rating were not met, as the weight of the evidence did not show there had been evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  The examiner also reported estimated METS of more than 7 and less than ten.  38 C.F.R. § 4.104, Diagnostic Code 7005.  Accordingly, a rating in excess of 10 percent is not warranted for the coronary artery disease for the period from July 16, 2011, to October 7, 2014.

The Board also finds that a staged rating of 30 percent, but no more, is warranted for coronary artery disease from October 8, 2014.  As above reported, a private echocardiogram dated October 8, 2014, included a finding of borderline dilation of the aortic root.  This warrants a rating of 30 percent.  As findings as of this date, to the present, do not show findings of congestive heart failure within the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent, a rating of 60 percent pursuant to the applicable criteria (see Diagnostic Code 7005) is not for assignment.  Also, the claims folder shows that no additional pertinent evidence has been associated with the record after October 28, 2014, the date the most recent DBQ form was signed.  This form was supplied to VA by the Veteran.  As such, the evidence of record, dated from October 8, 2014, in no way more nearly approximates a level of severity necessary to find that a rating in excess of 30 percent for the Veteran's service-connected coronary artery disease should be assigned.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.

In reaching these decisions, the Board considered the doctrine of reasonable doubt, however, where the preponderance of the evidence is against the appellant's claims (in part), the doctrine is not for application.  Gilbert, 1 Vet. App. 49 (1990).

Other considerations

The Board has also considered whether the Veteran is entitled to an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1)  . The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cardiac disability with the established criteria found in the rating schedule and finds the schedular criteria are adequate.  The discussion above reflects that the symptomatology and impairment caused by the Veteran's cardiac disability (as measured by a reduction in METs level) are specifically contemplated by the schedular rating criteria.  The schedular rating criteria for cardiovascular disorders specifically provide for disability ratings based on a combination of reported symptoms and clinical findings.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111(2008). 

The Board has also considered whether there is a collective effect involving the Veteran's other service connected disabilities acting with the cardiac disability on appeal gives rise to a referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for kidney stones is denied. 

Entitlement to service connection for abdominal pain is denied.  

Entitlement to service connection for urine color changes is denied.  

Entitlement to service connection for a bladder disorder is denied.  

From July 16, 2011, to October 7, 2014, an initial rating in excess of 10 percent for the service-connected coronary artery disease is denied. 

From October 8, 2014, a staged rating of 30 percent, but no more, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran claims his hypertension is secondary to his service-connected coronary artery disease.  To date, a VA opinion has not been obtained in connection with this claim.  The December 2012 and October 2014 DBQ forms both show that the Veteran's hypertension "pertain[s]" to ischemic heart disease; however, no blood pressure readings are included.  Further, the nature of the relationship between the two conditions is unclear; that is, whether the hypertension is caused or aggravated by the coronary artery disease.  An opinion should be obtained on remand.  38 C.F.R. § 3.159(c)(4).

After the issuance of the March 2014 statement of the case, additional pertinent evidence was added to the record.  This includes a June 2014 VA dermatology attending note which shows that examination of the Veteran's face, scalp, ears, eyelids, lips, neck, hair, arms, hands, nails, chest, back, legs and feet were all within normal limits.  A .1 centimeter pink patch was seen on the right thigh.  Numerous "BLKs" (benign lichenoid keratosis) were on the lower legs, with no evidence of blistering.  Neoplasm of uncertain behavior basal cell carcinoma vs. scar was diagnosed.  

This evidence also includes a November 2014 VA primary care visit outpatient record which shows that the Veteran was seen for an annual follow up visit.  He complained of leg cramps and foot pain.  The Veteran also complained of a feeling of pins and needles and a burning sensation on the bottoms of his feet, which had been occurring for about five to six months.  Toe pain reportedly increased on working out.  Trace edema to the legs and feet was noted on examination.  No erythema, excessive warmth or pain to palpation was elicited.  Pedal pulses bilaterally were +1.  The etiology of the lower extremity cramps and pain could not be determined. 

A January 2015 VA primary care telephone encounter note also shows that the Veteran reported that he was still having pain in his toes and the bottom of his feet.  Pain increased upon sitting after being active.  He also reported leg cramps at night.  

As the case is being remanded, this evidence will be considered in a supplemental statement of the case.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to address the nature and likely etiology of his hypertension.  The examiner is to be provided access to the claims folder (both paper and electronic) as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.

Based on the examination and review of the record, the examiner should answer the following questions:

(a)  Does the Veteran have hypertension?  If so, is it at least as likely as not (50 percent or higher degree of probability) that the hypertension was incurred in service or otherwise caused or aggravated by service?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that hypertension was caused by his service-connected coronary artery disease?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any current hypertension was aggravated by his service-connected coronary artery disease?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completion of the above, readjudicate the issues concerning entitlement to service connection for hypertension, skin rash and foot discoloration, with consideration of all applicable laws and regulations.  If the benefits sought remain denied in any respect, the appellant and his representative should be provided a SSOC and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 





Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


